 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   JEREMY HOLLAND,                     Case No.: CV 19-7006-DMG (MAAx)
12                                       ORDER GRANTING STIPULATION
               Plaintiff,                FOR DISMISSAL OF THE ENTIRE
13       vs.                             ACTION WITH PREJUDICE [28]
14
   RAG & BONE INDUSTRIES LLC
15 D/B/A RAG & BONE;
16 ASB/BLATTEIS 1118 126 ABBOT
   KINNEY, LLC; and DOES 1 to 10,
17
               Defendants.
18

19

20

21

22

23

24

25

26
27

28
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   all parties to bear their own fees and costs.
 4

 5         IT IS SO ORDERED.
 6

 7   DATED: February 21, 2020                            _______________________________
 8                                                       DOLLY M. GEE
                                                         UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     1
